Citation Nr: 1635127	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for spina bifida with congenital spine fusion, D-12 to L-1.

2.  Entitlement to service connection for spina bifida with congenital spine fusion, D-12 to L-1.

3.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to November 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in June 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The RO reopened the claim for service connection of spina bifida with congenital spine fusion, D-12 to L-1.  However, despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issues of entitlement to service connection for spina bifida with congenital spine fusion, D-12 to L-1, and entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 decision, the Board denied the Veteran's application to reopen the claim of entitlement to service connection for spina bifida with congenital spine fusion, D-12 to L- 1, and the Veteran did not appeal that decision.

2.  Evidence received since the July 2009 Board decision is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2009 Board decision declining to reopen the claim of service connection for spina bifida with congenital spine fusion, D-12 to L-1 is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Since the July 2009 Board decision, new and material evidence to reopen the claim for service connection of spina bifida with congenital spine fusion, D-12 to L-1 has been received and the claim is reopened.  38 C.F.R. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).
Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's application to reopen a claim for service connection of spina bifida with congenital spine fusion, D-12 to L-1 was denied by the Board in July 2009.  The Board denied the claim on the grounds that new and material evidence had not been submitted to reopen the claim, particularly evidence relating to a nexus between the claimed disability and service.

At the time of the Board's decision, numerous pieces of evidence were of record, including the Veteran's service treatment and personnel records, private and VA medical records, and various statements and contentions from the Veteran, including those made at an April 2009 hearing before the Board.  The service records reflect an apparently normal clinical examination at entrance, and that the Veteran was hospitalized for 6 weeks at the Amarillo Army Air Field related to a December 1945 back injury.  At the time of the Board's denial, the Veteran asserted primarily that he had a pre-existing disability that had been aggravated by his military service.

Since the Board's July 2009 decision, new and material evidence has been received.  The Veteran has consistently pointed to an injury to his low back when lifting gas tanks in service, and denied a history of back problems prior to service, although there is indication of low back pain prior to entry.  Since the July 2009 decision, he has submitted personal statements from himself, his nephew and his wife.  In his statements, the Veteran relates a history of severe back pain immediately following his discharge.  The remaining statements document similar impressions of the Veteran following service.  In presuming this evidence to be credible, the Board concludes that it relates to the unestablished nexus between the claimed disability and service.  The statements particularly support the Veteran's contentions that he had a pre-existing disability that was chronically worsened in service in that the reports of severe pain suggest superimposed injury or aggravation.  Accordingly, the claim is reopened.  The underlying claim is addressed below.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for service connection for spina bifida with congenital spine fusion, D-12 to L-1, and the claim is reopened; to this extent only is the appeal granted.


REMAND

As mentioned above, the RO reopened the claim of entitlement to service connection of spina bifida with congenital spine fusion, D-12 to L-1.  In February 2013, the Veteran was afforded a VA examination.  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The February 2013 VA examination requires clarification.  A review of the examination report reflects that the examiner rendered negative etiological opinions with respect to both direct service connection and service connection by way of aggravation, concluding it less likely than not that the Veteran's spine disability was caused or aggravated by service.  The examiner specifically found it clear that the Veteran had extensive congenital abnormalities with spina bifida occulta (SBO) that existed prior to service (EPTS).  However, in addressing aggravation of this disorder, the examiner did not specify whether there was a superimposed injury or disease in service, such as the gas tank lifting incident, that resulted in additional disability of the spine.  A disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954).  Accordingly, the report is returned.  38 C.F.R. § 4.2.

In October 2012, the Veteran was also afforded a VA audiologic examination, which contains audiometrics reflecting hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  However, the VA examiner could not offer an opinion without resorting to speculation, noting that "there are no records about [the Veteran's] hearing found in the treatment records."  

The October 2012 VA audiologic examination must be returned as well.  In rendering the opinion, the VA Audiologist stated that there were no records related to hearing loss.  However, the board notes that VA records show that in September 2012 the Veteran first presented at VA with complaints of hearing loss of a longstanding nature, and was prescribed hearing aids by VA.  It thus appears to the Board that the examiner did not have the benefit of reviewing the Veteran's entire history.  Barr, supra.  Accordingly, the report is returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed spina bifida with congenital spine fusion, D-12 to L-1.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  Attention is directed to the history of hospitalization in service related to a December 1945 back injury.  After a review of the claims file, the examiner MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Upon prior VA examination it was determined that the Veteran had congenital abnormalities and spina bifida occulta of the spine prior to entrance.  Please explain whether these impressions reflect a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b)  If it is a congenital defect, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability of the spine.  Please provide a complete explanation for the opinion.

c)  If it is not a developmental defect, i.e. if the examiner identifies the condition as a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that congenital abnormalities and spina bifida occulta of the spine pre-existed active service. Please provide a complete explanation for the opinion.

d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing congenital abnormalities and spina bifida occulta of the spine WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e) If the examiner renders unfavorable opinions with respect to remand paragraphs "b)," "c)" or "d),"is it at least as likely as not (a probability of 50 percent or greater) that the currently diagnosed disability of the spine, began in or is related to service?  Please provide a complete explanation for the opinion. 

Any and all opinions must be accompanied by a discussion of the underlying reasons.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

2.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner. The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is attributable to service, including noise exposure experienced in service.  


Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


